Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loeliger, US PGPub 2017/0024270.
With respect to claim 8, Loeliger teaches a method, comprising: 
selecting an entry in an Outstanding Direct Memory Access (DMA) descriptor Table (ODMADT), in pars. 25-28, where the read phase of a DMA transfer uses a descriptor from the transfer table, which comprises the ODMADT of the claim; 

determining a transfer size, in par. 26, the data size information; 
constructing a move data command instructing the source to send a transfer size amount of data to the destination, in pars. 26-28, the read request issued by the DMA controller comprises the move data command; and 
sending the move data command to the source, in par. 28.
With respect to claim 21, Loeliger teaches the method according to claim 8, wherein constructing a move data command instructing the source to send a transfer size amount of data to the destination includes constructing the move data command instructing the source to send the transfer size amount of data to the destination by a Data Movement Manager (DMM), in pars. 25-28, where the DMA controller comprises the DMM.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, prior art such as Yasufuku, US PGPub 2009/0216937 teaches an SSD controller to manage access to long-term data in flash memory storage, including a flash memory controller and a volatile memory controller.  Additionally, a flash translation layer to translate LBAs to PBAs is well known in the art.  Yasufuku and the other prior art of record fails to teach an orchestrator processor to send instructions to a data movement interconnect, the DMI comprising at least two kernels to execute operations on data, at least one Buffer Manager to access short-term data from the volatile memory storage,  a plurality of ring agents, each kernel and each Buffer Manager to handle messaging using the DMI associated with a ring agent of the plurality of ring agents, a Data Movement Manager (DMM) to manage data movement through the DMI responsive to the instructions from the orchestrator processor, at least two data rings connecting the ring agents to move the data between the ring agents; and a control ring connecting the ring agents and the DMM to share commands and acknowledgments between the ring agents and the DMM.  Claim 5 recites a similar Data Movement Manager with a plurality of ring agents and is allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
With respect to claim 9, Loeliger teaches the parent claim, but fails to teach that the move data command is sent from a move data command schedule in a DMM to a ring agent associated with the source via a control ring in a DMI connecting the DMM and the ring agent associated with the source.
With respect to claim 10, Loeliger teaches the parent claim but fails to teach selecting a transfer size of a lesser of the source or destination available data.
	Claim 11 depends from claim 10, and would also be allowable if claim 10 was rewritten in independent form including all of the limitations of the base claim.
	With respect to claim 12, Loeliger teaches the parent claim, but the ODMADT of Loeliger does not contain a field to show that the move data command is underway.
Claims 13-14 depend from claim 12, and would also be allowable if claim 12 was rewritten in independent form including all of the limitations of the base claim.
With respect to claim 15, Loeliger teaches the parent claim, but the OMADT of Loeliger does not contain a field to show that the move data command has been completed.
Claims 16-18 depend from claim 15, and would also be allowable if claim 15 was rewritten in independent form including all of the limitations of the base claim.
With respect to claim 19, Loeliger teaches the parent claim, but fails to teach receiving a ping acknowledgment from each of a plurality of ring agents along a control ring connecting the plurality of ring agents.
Claims 20 depends from claim 19, and would also be allowable if claim 19 was rewritten in independent form including all of the limitations of the base claim.

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. With respect to claim 8, Applicant argues that Loeliger fails to teach a move command that instructs the source to send data to the destination, because a command in Loeliger would not include both the source address and the destination address.  However, this feature of a command including both a source and destination address is not found anywhere in claim 8. Claim 8 involves constructing a move data command instructing the source to send a transfer size amount of data to the destination. As previously detailed, the DMA controller of Loeliger teaches constructing a read command instructing the source to send a transfer size amount of data back to the DMA controller, then writing the data to the destination.  Claim 8 doesn’t exclude having the DMA controller as the intermediary. In other words, claim 8 doesn’t say that the data is transferred directly from the source to the intermediary without the use of a DMA controller, merely that a command is constructed and sent to the source to send data.  In fact, absent from claim 8 entirely is sending any data to the destination.  With respect to applicant’s arguments on pages 12-13 regarding new claim 21, the examiner has rejected claim 21 mapping the DMA controller of Loeliger to the claimed DMM.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/Christopher D Birkhimer/Primary Examiner, Art Unit 2136